Citation Nr: 1127712	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-20 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1991 to February 1996.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Reno, Nevada, denying the claim currently on appeal.  This claim was previously remanded by the Board in March 2009 and September 2009 for additional evidentiary development.  


REMAND

The Veteran contends that he is entitled to service connection for a back disability, to include as secondary to his service-connected knee disabilities.  Regrettably, an additional remand is necessary before appellate review may proceed.  

The Veteran's claim was previously remanded by the Board in September 2009 so that an additional medical opinion could be obtained regarding the Veteran's claim.  The evidence of record demonstrates that this opinion was prepared in March 2011 and that a copy of this opinion has been incorporated into the Veteran's claims file.  Subsequently, in a Supplemental Statement of the Case dated March 29, 2011, the Appeals Management Center (AMC) continued the previous denial of the Veteran's claim.  

VA received notification in May 2011 and June 2011 that the Supplemental Statement of the Case was returned as undeliverable.  It appears that attempts were made to mail the Supplemental Statement of the Case to an address in Colorado Springs, Colorado and an address in Las Vegas, Nevada.  The Board's May 2011 notice to the Veteran that his appeal was returned to the Board's docket was mailed to an address in Henderson, Nevada.  This letter has not been returned as undeliverable, suggesting that this is the correct address of the Veteran.  The record does not reflect that an attempt has been made to mail the Veteran's Supplemental Statement of the Case to this address.  Because the Supplemental Statement of the Cases have been returned as undeliverable, the Board must conclude that the Veteran never received a copy of the March 2011 Supplemental Statement of the Case, which is a violation of due process.  Thus, another Supplemental Statement of the Case must be sent to the Veteran before further appellate consideration may take place.   

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

Send the Veteran a Supplemental Statement of the Case regarding the issue currently on appeal.  This Supplemental Statement of the Case should be sent to the exact address listed on the Board's May 2011 letter to the Veteran notifying him that his appeal had been returned to the Board's docket.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


